Citation Nr: 0939427	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-28 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for degenerative disc disease, cervical spine, C2 - C7.

2.  Entitlement to a separate disability evaluation for the 
neurologic manifestations of the Veteran's left upper 
extremity due to degenerative disc disease, cervical spine, 
C2 - C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.

The Board observes that the Veteran's October 2005 notice of 
disagreement included the disability rating assigned to the 
Veteran's degenerative joint disease, left knee, status post 
multiple meniscectomies.  Subsequently, the Veteran clarified 
through his VA Form 9, received by VA in September 2006, that 
he no longer desired to appeal this issue.  Thus, entitlement 
to a disability rating in excess of 10 percent for 
degenerative joint disease, left knee, status post multiple 
meniscectomies is not currently in appellate status.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc 
disease, cervical spine, C2 - C7, is manifested by marked 
limitation of motion, but there is no finding of ankylosis of 
the cervical spine or incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

2.  The Veteran's service-connected degenerative disc 
disease, cervical spine, C2 - C7 includes neurologic 
manifestations of the left upper extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the Veteran's service-connected degenerative disc 
disease, cervical spine, C2 - C7 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5242 and 5243 (2009).

2.  The criteria for entitlement to a separate 20 percent 
disability evaluation for the neurologic manifestations of 
the Veteran's left upper extremity due to degenerative disc 
disease, cervical spine, C2 - C7 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, 
Diagnostic Codes 8510-8519 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a 
letter dated in October 2005.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO provided the 
appellant additional information regarding disability ratings 
and effective dates by a letter dated in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His 
claim was thereafter readjudicated in August 2006 and June 
2007 via a statement of the case and a supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).


II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and post-service 
treatment records are on file.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in January 2005 and 
February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws & Regulations

Briefly, the Veteran contends that the evaluation currently 
assigned his degenerative disc disease, cervical spine, C2 - 
C7 does not accurately reflect the severity of that disorder. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

(4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

The Diagnostic Code for intervertebral disc syndrome (5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined, and 
incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

Factual Background

Service connection was established for the Veteran's 
degenerative disc disease, cervical spine, C2 - C7 in an 
August 2005 rating decision, at which time a 10 percent 
disability rating was assigned, effective March 1, 2005.  
Subsequently, another rating decision was issued by the RO in 
June 2007, which assigned a 30 percent rating, effective 
March 1, 2005.

The Veteran was afforded a VA examination in January 2005.  
The Veteran's test results for range of motion of the 
cervical spine were: forward flexion to 45 degrees; extension 
to 45 degrees; left lateral flexion to 45 degrees; right 
lateral flexion to 45 degrees; left lateral rotation to 80 
degrees; and right lateral rotation to 80 degrees.  The 
combined range of motion of the thoracolumbar spine was 340 
degrees.  The Veteran reported pain on the first range of 
motion as 2/10, with repetition it was 4/10, and on 
repetition, there were no other limitations due to fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
assessed the Veteran as having cervical spine degenerative 
disc disease level C2 through T2.  In connection with the VA 
examination, the Veteran underwent x-rays in February 2005, 
which revealed mild degenerative joint disease at the C5 
through C7 level without anterior osteophytes and mild disc 
space narrowing observed at the C5 through C6 level, small 
posterior osteophytes were noted, there was no significant 
neural foraminal narrowing, and adjacent soft tissues were 
normal.

The Veteran was last afforded a VA examination pertinent to 
his cervical spine disability in February 2007 (the Board 
notes that it appears as though the report was completed in 
May 2007).  The Veteran complained of pain to his neck, left 
shoulder, and left arm (with limited use of his left arm).  
The Veteran reported pain of 3/10, with flare-ups of 7/10 or 
8/10, and that the flare-ups usually occurred approximately 
every other week, and usually lasted for approximately 1 to 3 
days.  The Veteran reported taking medication for his pain.  
The Veteran reported that three of his fingers on his left 
hand get numb and cold daily, off and on - depending on his 
movement.  He also reported only being able to sleep 2 to 3 
hours at night, due to pain.  The examiner noted that flare-
ups did not impair the Veteran's daily functional activities 
for self care.  The Veteran reported missing 6 to 7 days of 
work in the past 12 months due to his cervical spine 
disability when the disability flared.  If there was no 
flare-up, the cervical spine disability did not impair his 
ability to perform his job.  Precipitating factors reported 
by the Veteran included sitting more than 2 hours, walking 
more than 15 minutes, and turning his head to the left.  The 
examiner found the Veteran's cervical spine to be negative 
for edema, ecchymosis, and erythema.  The examiner found 
positive tenderness or bilateral paracervical muscles, and 
that the Veteran's axial loading does reproduce pain.  The 
Veteran's test results for range of motion of the cervical 
spine were: forward flexion to 20 degrees, with pain starting 
at 5 degrees and ending at 20 degrees; extension to 20 
degrees, with pain starting at 5 degrees and ending at 20 
degrees; left lateral flexion to 10 degrees, with pain 
starting at 5 degrees and ending at 10 degrees; right lateral 
flexion to 25 degrees; left lateral rotation to 10 degrees, 
with pain starting at 5 degrees and ending at 10 degrees; and 
right lateral rotation to 25 degrees.  The examiner did not 
find any postural abnormalities, fixed deformity (ankylosis), 
or abnormality of musculature of his cervical spine.  The 
Veteran's neurological examination results for his sensory 
examination were: right upper extremity, intact vibratory 
sensation, and light filament sensation distally; left upper 
extremity, diminished light filament sensation distally; and 
bilateral lower extremities, intact vibratory sensation, and 
light filament sensation distally.  The Veteran's 
neurological examination results for his motor examination 
(atrophy, circumferential measurements, tone, and strength) 
were: right upper extremity strength 5/5, left upper 
extremity strength 2/5, right lower extremity strength 5/5, 
and left lower extremity strength 5/5.

VA treatment records show that the Veteran was seen on 
numerous times for his cervical spine disability.  An April 
2007 treatment record states that the Veteran continued to 
have radicular symptoms in the left arm with multilevel 
stenosis.  The same treatment record states that the Veteran 
was to follow-up with the neurosurgery department.

Analysis

The Veteran contends that the evaluation currently assigned 
his degenerative disc disease, cervical spine, C2 - C7 does 
not accurately reflect the severity of that disorder.

After reviewing the record, the Board finds that the 
Veteran's cervical spine disability does not warrant a 
disability rating in excess of 30 percent.

The Board notes that the Veteran has not at any time shown 
manifestations that would warrant the next higher (40 
percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  In January 2005, the Veteran had forward flexion to 45 
degrees.  In February 2007, the Veteran had forward flexion 
to 20 degrees, with pain starting at 5 degrees, and the VA 
examiner found that ankylosis was not present.  The Veteran 
is currently in receipt of a 30 percent disability rating, 
which is assignable for forward flexion of the cervical spine 
15 degrees or less.  Taking into consideration the objective 
findings of the VA examinations, a 40 percent disability 
rating is not warranted, as the objective medical evidence of 
record does not reflect unfavorable ankylosis of the entire 
cervical spine.  As such, based on these objective findings, 
the Veteran's disability does not meet the criteria for a 40 
percent disability rating. 

The Veteran's disability also does not warrant a 40 percent 
disability rating under Diagnostic Code 5243 for 
incapacitating episodes.  The record reflects no periods of 
acute signs and symptoms due to the Veteran's cervical spine 
disability that have required bed rest and treatment 
prescribed by a physician.  Rather, the Veteran reported 
during his February 2007 VA examination that he had missed 6 
or 7 days of work in the past 12 months due to his cervical 
spine disability.  In addition, the absence any evidence of 
incapacitating episodes of intervertebral disc syndrome, much 
less incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months, the criteria under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

The record does reflect, however, objective neurologic 
abnormalities associated with the Veteran's cervical spine 
disability.  Significantly, during the February 2007 VA 
examination the pertinent neurological findings showed 
diminished light filament sensation distally for the left 
upper extremity, and the Veteran's left upper extremity 
strength was 2/5.  In addition, the Veteran reported that 
three of his fingers on his left hand get numb and cold 
daily.  Accordingly, the disability warrants a separate 
rating for neurological impairment, as the Board finds that 
the medical evidence reveals neurological manifestations.  As 
the disability for consideration relates to the cervical 
spine, the relevant neurologic findings relate to the upper 
extremities; thus, Diagnostic Code 8510 is applicable.  
38 C.F.R. § 4.124a.

Diagnostic 8510 addresses the upper radicular group (fifth 
and sixth cervicals).  A 20 percent evaluation is warranted 
for incomplete mild paralysis of the major or minor side.  A 
40 percent evaluation is warranted for moderate incomplete 
paralysis of the major side; and a 30 percent evaluation for 
moderate incomplete paralysis of the minor side.  For severe 
incomplete paralysis of the major side, a 50 percent 
evaluation is warranted; for the minor side, a 40 percent 
evaluation is warranted.  For complete paralysis of the upper 
radicular group with all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not affected, a 
70 percent evaluation is warranted for the major side; and 60 
percent evaluation is warranted for the minor side.  
38 C.F.R. § 4.124a.

The medical evidence shows that the Veteran has neurological 
impairment in the left upper extremity manifested by 
diminished light filament sensation and lowered strength at a 
2/5.  The Veteran also reported numbness and cold sensation 
in the left hand daily.  Based on these findings a separate 
20 percent evaluation is warranted for the left upper 
extremity for mild incomplete paralysis.  Moderate incomplete 
paralysis is not shown as the record does not show any 
objective neurological findings demonstrating absence of 
feeling in the left upper extremity.  Also, while the Veteran 
had limited ability to use his left upper extremity, he was 
not shown to be unable to use left upper extremity, even 
during a flare-up.

The right upper extremity neurological evaluation showed that 
it was intact; strength was 5/5 on the right side, as well.  
Thus, a separate neurological evaluation is not warranted for 
the right upper extremity.

Therefore, the Veteran is entitled to a separate 20 
disability, but no higher, rating for neurologic 
manifestations of the left upper extremity only.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8510.

The Board has determined that the Veteran is entitled to no 
more than a 30 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
There is no objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that there is ankylosis of the 
cervical spine, for a disability evaluation higher than the 
currently assigned 30 percent rating.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  It is noted that in reporting the 
range of motion study results, the VA examiner in February 
2007 took into account painful motion.  Furthermore, 
incapacitating episodes require bed rest prescribed by a 
physician and treatment by a physician, which is not 
evidenced by the record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability do not meet the criteria for a rating in excess of 
30 percent.  The neurological impairment in the left upper 
extremity also does not meet the criteria for a rating in 
excess of 20 percent.  In addition, staged ratings are not 
applicable, since at no point did the Veteran's cervical 
spine disability even remotely approximate the criteria for a 
higher rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is determined that the Veteran is entitled to a 
separate evaluation for the neurologic manifestations of his 
disability.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, and 
the benefit of the doubt doctrine has been applied where 
appropriate.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran reported that he missed 
approximately six to seven days from work during a year due 
to flare-ups in his cervical spine but did not have any 
occupational impairment when there were no flare-ups.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.  § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied in part and granted in part (subject to 
laws and regulations applicable to payment of VA monetary 
benefits) as follows:

Entitlement to an evaluation in excess of 30 percent for the 
Veteran's service-connected degenerative disc disease, 
cervical spine, C2 - C7 is not warranted.

Entitlement to a separate 20 percent disability evaluation 
for the neurologic manifestations of the Veteran's left upper 
extremity due to degenerative disc disease, cervical spine, 
C2 - C7 is warranted.




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


